Citation Nr: 1339567	
Decision Date: 12/02/13    Archive Date: 12/18/13

DOCKET NO.  08-22 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for Type II diabetes mellitus, claimed to be the result of exposure to herbicides (Agent Orange).

2.  Entitlement to service connection for peripheral neuropathy of the feet, to include as secondary to Type II diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty from November 1966 to November 1969.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 RO decision that denied entitlement to service connection for diabetes mellitus and for bilateral peripheral neuropathy of the feet.

In July 2010 and December 2012, the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development, and it has now been returned to the Board. 


FINDINGS OF FACT

1.  The preponderance of the probative evidence shows that the Veteran did not have verified service in Vietnam during the Vietnam era, and was not exposed to a herbicide, including Agent Orange, during his service.

2.  The preponderance of the probative evidence does not show that the current Type II Diabetes Mellitus and peripheral neuropathy initially manifested during a period of active duty service.  Nor does the evidence show that these diseases are the result of any event, disease, or injury during his active duty service, including his alleged exposure to an herbicide, including Agent Orange, or otherwise related or attributable to his service or caused or made chronically worse by a disability related to his service.


CONCLUSIONS OF LAW

1.  Type II diabetes mellitus was not incurred in or aggravated by military service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

2.  Peripheral neuropathy of the bilateral feet was not incurred in or aggravated by his military service, and may not be presumed to have been, and is not proximately due to, or the result of being aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486. 

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim. See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, a December 2006 notice letter was sent to the Veteran prior to the April 2007 rating decision on appeal, i.e., in the preferred sequence.  This letter informed him of the type of information and evidence required to substantiate these claims for service connection, and apprised him of his and VA's respective responsibilities in obtaining this supporting evidence.  He was advised, as well, of the downstream disability rating and effective date elements of these claims in this letter.  See Dingess/Hartman, supra. 

So he has received all required VCAA notice concerning these claims.  Moreover, he has not alleged any prejudicial error in the content or timing of the VCAA notice he received.  As explained in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), he, not VA, has this burden of proof of showing there is a VCAA notice error in timing or content and, moreover, above and beyond this, that it is unduly prejudicial - meaning outcome determinative of his claims.  Thus, absent this pleading or showing, the duty to notify has been satisfied.

VA also fulfilled its duty to assist the Veteran with these claims by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  To this end, the RO obtained his service treatment records (STRs), service personnel records, and private medical records.  VA has also attempted to verify his assertions of herbicide exposure in Thailand or Vietnam.

The Board further finds that the AMC has substantially complied with its June 2010 and December 2012 remand orders.  In this regard, the Board directed that the AMC should obtain his service personnel records, and attempt to verify his claimed herbicide exposure, and this was done.  The Veteran responded to the AMC's letters with additional written argument.  The AMC also obtained the Veteran's service personnel records, and contacted the JSRRC to attempt to verify his claimed herbicide exposure.  Therefore, the Board finds that no further development is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board concludes that all the identified and available records and medical evidence have been obtained in order to make a determination as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Analysis

The Veteran contends that that he has Type II diabetes mellitus and associated peripheral neuropathy of both feet due to exposure to Agent Orange during his service in Thailand and Vietnam.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the appellant's claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

In interpreting sections 1110 and 1131 of the statute and section 3.303(a) of the regulations, the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) held that a three-element test must be satisfied in order to establish entitlement to service connection.  Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Walker v. Shinseki, 708 F.3d. 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004))). 

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases - namely those listed in 38 C.F.R. § 3.309(a) - benefit from a somewhat more relaxed evidentiary standard.  See Walker, 708 F3d. at 1339 (holding that "[t]he clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases.").  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.   Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id.  

The Federal Circuit Court noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a Veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, 708 F3d. at 1336.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  Significantly, the Federal Circuit Court indicated that showing a continuity of symptomatology after service is a lesser evidentiary burden than the nexus requirement of the three-part test discussed above:  "The primary difference between a chronic disease that qualifies for § 3.303(b) analysis, and one that must be tested under § 3.303(a), is that the latter must satisfy the 'nexus' requirement of the three-element test, whereas the former benefits from presumptive service connection . . . or service connection via continuity of symptomatology" Id. at 1339. 

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b).  Rather, the Federal Circuit Court held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Id. at 1338-40.  

Diabetes mellitus is a chronic disease, per se, which would be entitled to presumptive service connection if manifested to a degree of 10 percent or more within one year of the Veteran's separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). 

The Veteran contends that his claimed disabilities are due to Agent Orange exposure during his military service.  Governing law and regulation provide that if a Veteran was exposed to Agent Orange during active military, naval, or air service, certain specified diseases shall be presumptively service connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  38 C.F.R. § 3.309(e).  These diseases are chloracne or other acneform disease consistent with chloracne, Type II (adult-onset) Diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, Parkinson's disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) (2012).  These diseases shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see also 38 C.F.R. § 3.313(a); Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009) (upholding VA's interpretation of section 3.307(a)(6)(iii) as requiring the servicemember's presence at some point on the landmass or the inland waters of Vietnam).  

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available. Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, the tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  

A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons or bases for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  To this end, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) similarly has declared that, in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing when he/she has testified.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Macarubbo v. Gober, 10 Vet. App. 388 (1997) (similarly holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability. 38 C.F.R. § 3.310(a) and (b) (2012).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Medical evidence also is generally, though not always, required to associate the claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

Turning to the evidence of record.  The medical evidence on file demonstrates that the Veteran has been diagnosed with diabetes mellitus and peripheral neuropathy with burning sensations in the feet.  See private medical records from Dr. C. dated in 2002 and 2006.  Therefore, there is competent medical evidence establishing that the Veteran has had a current diagnosis of diabetes mellitus and peripheral neuropathy during the pendency of this appeal. 

Resolution of his appeal turns on whether any current diabetes mellitus and peripheral neuropathy is attributable to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico  v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

In his October 2006 claim, the Veteran contended that his Type II diabetes mellitus began in October 2003 and was caused by his in-service exposure to Agent Orange, and that his peripheral neuropathy of the feet was due to his diabetes.  He related that he had periods of temporary duty (TDY) assignment from his unit in Thailand to the Republic of Vietnam, and that he was awarded the Vietnam Service Medal based on this temporary duty.  He asserted that he was exposed to Agent Orange in Vietnam and in Thailand.  In his original claim, he said he was in Vietnam from 1967 to 1968.

Here, the evidence shows that the Veteran has a current diagnosis of Type II diabetes mellitus, an enumerated disease associated with herbicide exposure under 38 C.F.R. § 3.309(e).  He does not contend that Type II diabetes mellitus had its onset in service, but rather asserts that he was first diagnosed with diabetes in about 2003.  Thus, at primary issue in this case is the determination of whether or not the Veteran is entitled to a presumption of exposure to herbicides based on service in Thailand or Vietnam during the Vietnam era.

In his July 2008 VA Form 9, Appeal to Board of Veterans' Appeals, the Veteran reported that he was exposed to Agent Orange when it was sprayed around his base camp in Thailand to keep down jungle growth.  He said he was assigned to 556th LMC stationed at Camp Kanchanaburi in Thailand in 1968 during the Tet Offensive.  He said he volunteered for TDY duty several times while at Camp K., and drove a tractor-trailer through Cambodia into Vietnam and delivered supplies.  He stated that he was diagnosed with diabetes mellitus and peripheral neuropathy several years ago.  He added that he did not remember the names of any servicemembers who could corroborate his claimed service in Vietnam.

The Veteran attached to his VA Form 9 several photographs which show, among other things, orange colored barrels sitting near a runway where military aircraft are parked.  The Veteran in his VA Form 9 reported that the photographs he provided to VA showed barrels of Agent Orange which were stored and used around his base.  However, the Board can find nothing in the photographs that objectively confirms his claims as to when and where they were taken or what is in the barrels that are seen in the photographs.  While the appeal was in remand status, the Veteran was asked to provide VA with any such objective evidence he may have in his possession to include dates, location and the nature of his claimed herbicide exposure.  He has not provided any additional information in this regard.

The Veteran's service personnel records show that he served on active duty in the U.S. Army from November 1966 to November 1969, and his military occupational specialty (MOS) was that of a wheeled vehicle mechanic.  Prior to February 1968, he was stationed in Fort Bragg, North Carolina, and was first assigned to 612th Quartermaster Company, and as of September 1967 was assigned to 556th LEM Company.  Then, in February 1968, he and his unit, 556th LEM Company, were sent to USARPAC Thailand.  Service personnel records reflect service in Thailand from February 5, 1968 to January 2, 1969, and do not reflect any combat citations or participation in any campaigns.  

His service personnel records show that in August 1968, his unit in Thailand was identified as "566th" LEM Company, Thailand.  However, his other service personnel records and service treatment records consistently show he was assigned to 556th Light Maintenance Company.  (The Veteran also confirmed this in a December 2011 letter.)  His records show that in late December 1968, he was en route to the continental United States.  He had no subsequent overseas service.  An April 1977 DA Form 1577 indicates that the Veteran was awarded the Vietnam Service Medal (VSM).  The Veteran's DD Form 214 does not include this medal.

During the course of this appeal, the RO and AMC have made several attempts to verify his claimed herbicide exposure and his claimed service in the Republic of Vietnam.  In December 2006 the National Personnel Records Center (NPRC) notified the RO that there was no evidence in the Veteran's file to substantiate any service in the Republic of Vietnam.  

In July 2011, the RO obtained a Veterans Benefits Administration memorandum.  The memorandum notes that tactical herbicides were tested at Pranburi Military Reservation in Thailand in 1964.  The memorandum also notes that other allied bases in Thailand used non-tactical (commercial) herbicides within fenced perimeters.  Tactical herbicides, such as Agent Orange, were used and stored in Vietnam, not Thailand.  Other than the 1964 tests on the Pranburi Military Reservation, there are no records of tactical herbicide storage or use in Thailand.  The memorandum states, "[t]herefore, if a veteran's MOS (military occupational specialty) or unit is one that regularly had contact with the base perimeter, there was a greater likelihood of exposure to commercial pesticides, including herbicides."  However, there are no records to show that the same tactical herbicides used in Vietnam were used in Thailand.  The memorandum also notes that if the claim is otherwise reasonable, the ROs should ask the JSRRC to search for corroborating evidence of herbicide exposure.

This was done in July 2011, and the RO requested information regarding "566th LEM Co."  In a July 2011 response, the Defense Personnel Records Information Retrieval System (DPRIS) stated that after extensive research, it was unable to locate 1968 unit records submitted by the 566th Light Equipment Maintenance Company (566th LEM Co.).  The U.S. Army Center for Military History indicated that there was no 566th LEM Co. in Thailand during 1968.  VA was asked to verify the Veteran's unit of assignment.

The AMC made another attempt to verify the claimed herbicide exposure, and requested information regarding both the 556th LEM Co. and the 566th LEM Co., as both units were listed in the Veteran's service personnel records.  In an April 2013 response, the JSRRC again indicated that there was no 566th LEM Co. in Thailand during 1968.  However, the 556th LEM Co. served in Thailand during the period from February 1968 to July 1969, and the history of that unit did not report that the Veteran or personnel assigned to the unit were exposed to Agent Orange or other tactical herbicides while serving at Kanchanaburi, Thailand or that his duties required him to be on or near the perimeter of the base.

Under 38 C.F.R. § 3.307(a)(6), the term "herbicide agent" is defined as a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  While the Veteran is competent to provide lay statements regarding his proximity to barrels of chemicals/herbicides and exposure to sprayed or defoliated land, he is not competent to differentiate between the types of herbicides used to accomplish this defoliation.  As such, the Board must rely on the information provided by the Department of Defense, which states that tactical herbicide testing in Thailand was limited to the Pranburi Military Reservation and was not near any U.S. military installation or Royal Thai Air Force Base. 

VA has established a procedure for verifying exposure to herbicides in Thailand during the Vietnam Era.  See the VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C ("M21-1MR").  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure. 

The majority of troops in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a Veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct basis. However, this applies only during the Vietnam era, from February 28, 1961, to May 7, 1975. See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q). 

The Veteran's service personnel records show that his period of service in Thailand was with the 556th LEM Co. at Kanchanaburi, Thailand.  His MOS is listed as a wheeled vehicle mechanic.  This is not one of the listed MOSs in the MR21-1MR that has been shown to have served on or near the base perimeter.

During the course of this appeal, VA has made repeated attempts to verify his claimed Vietnam service.  The Veteran contends he served in Vietnam, and asserts that his receipt of the VSM proves such service.  In this regard, the Board notes that the Federal Circuit in Haas held that "service in Vietnam" will not be presumed based upon the Veteran's receipt of a Vietnam Service Medal (VSM). Haas, 525 F.3d at 1196.   After a review of all of the evidence of record, the Board finds that the evidence does not establish that the Veteran served in the Republic of Vietnam during the Vietnam era (i.e., from January 9, 1962, to May 7, 1975), such that it may be presumed that he was exposed to an herbicide.  38 U.S.C.A. § 1116(a)(1), (f); 38 C.F.R. § 3.307(a)(6) (2012).  

With respect to claimed herbicide exposure in Thailand, the Board finds that direct herbicide exposure has also not been shown.  Even if, arguendo, the Veteran did serve at one of the listed air bases in Thailand in 1968 (which is not claimed or shown), his duties during service were not ones which required walking the perimeter of a military or air base.  As such, the evidence is against finding that the Veteran was exposed to an herbicide agent, as defined by 38 C.F.R. § 3.307(a)(6), during his service in Thailand. 

The Veteran's STRs are entirely unremarkable for pertinent abnormalities - either in the way of a relevant subjective complaint (notable symptom, etc.) or objective clinical finding (diagnosis, etc.).  STRs dated from April to October 1968 reflect that he was seen at the Kanchanaburi dispensary, and was assigned to 556th L.M.C.

The first medical evidence of diabetes mellitus is dated in October 2002, and the first medical evidence of peripheral neuropathy is dated in September 2006.  In early October 2002, his private physician, Dr. C., diagnosed polycythemia vera, and rule out borderline diabetes.  In late October 2002 he diagnosed diabetes.

The evidence does not reflect that diabetes mellitus or peripheral neuropathy was manifested in service or within the first post-service year, and he does not contend that they did.  Rather, he asserts that he incurred diabetes mellitus in about 2003, and that peripheral neuropathy is related to diabetes mellitus.  Moreover, he has never reported continuous symptoms of diabetes mellitus or peripheral neuropathy ever since service, and since these conditions were not noted or observed during his service, the provisions of 38 C.F.R. § 3.303(b) regarding continuity of symptomatology since service do not apply in any event.  

So after reviewing all the relevant lay and medical evidence, the Board finds that the weight of this evidence (the most probative of it) indicates he has not experienced continuous symptoms of diabetes mellitus or peripheral neuropathy since service, so has not shown the required continuity of symptomatology under 38 C.F.R. § 3.303(b) to establish the required nexus between these claimed conditions and his military service by way of this alternative means (again, even assuming this option was available).

The post-service medical evidence also does not reflect any complaints related to diabetes mellitus or peripheral neuropathy for many years following the conclusion of his service.  The absence of any intervening complaints or findings related to these disabilities for so long after service is a factor weighing against continuity of symptomatology.  38 C.F.R. § 3.303(b) (2012).  See also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran had failed to account for lengthy time period between service and initial symptoms of disability).  The Board cannot reject his lay testimony concerning this out of hand.  Kahana v. Shinseki, 24 Vet. App. 428 (2011) (indicating the Board cannot make categorical exclusions of competency of lay evidence, such as in this circumstance; rather, there has to be discussion of the reasons and bases for rejecting the lay evidence). Cf. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence).  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

For these reasons and bases, the Board finds that the weight of the lay and medical evidence is against these claims.  Additionally, the Board considers it significant that no VA or private health care provider has indicated these claimed conditions originated during the Veteran's verified period of active duty in the late 1960s or are otherwise related to that service.  The Board recognizes that the Veteran himself has asserted that these diseases were caused by herbicide exposure in service, and that, in some cases, such lay evidence is competent and credible on the issues of diagnosis and etiology.  See again Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  Diabetes and  neuropathy, however, are medically complex conditions that are not readily amenable to mere lay diagnosis or probative comment regarding their etiologies or origins.  See Barr, 21 Vet. App. at 307.  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278   (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue). 

Finally, although the Veteran has asserted that peripheral neuropathy is secondary to or complications of his diabetes mellitus, as service connection has not been established for the diabetes mellitus, his derivative claim for service connection for this other condition on a secondary basis necessarily also must fail.  38 C.F.R. § 3.310(a) and (b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

As the preponderance of the evidence is against the claims for service connection for Type II diabetes mellitus and peripheral neuropathy of the feet, the benefit-of-the-doubt rule does not apply, and these claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

The claim of entitlement to service connection for Type II diabetes mellitus is  denied.

The claim of entitlement to service connection for peripheral neuropathy of the bilateral feet is denied.



______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


